IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

In re:

VINICIUS SOUZA Case No. 20-40287
Chapter 7

Debtor

 

 

NOTICE OF RESCHEDULED SECTION 341 MEETING OF CREDITORS

YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the
above-captioned case, scheduled as an in-person 341 meeting on March 25, 2020, will now be reset
as a telephonic meeting and conducted by telephone conference on May 21, 2020 at 11:00 a.m.

(“Designated Meeting Time”).

All parties shall appear by phone at the section 341 meeting in accordance with the

instructions below.

Call-in Information:

On the date and time set forth above, parties shall dial-in to the meeting using the following

dialing instructions:

Meeting Dial-in No: 1-877-988-0160, and
when prompted enter the

Participant Code: 8425739 followed by #.

To avoid confusion or technical difficulties, attendees are instructed to call in at the
Designated Meeting Time, not before that time, and to disconnect the call after their meeting is

concluded. Thank you for your anticipated cooperation in this regard.
Instructions for Testifying Debtors and Counsel

No later than one day prior to the Designated Meeting time, the debtor and/or their counsel
are required to email the trustees with an imaged copy of the debtor’s photo identification and proof
of the debtor’s social security number (“Identification Documents”) A copy of the Debtor’s
identification and proof of social security number must be provided to the trustee via a secure
method, i.e., portal, encrypted email, etc. Identification Documents shall be those documents
deemed acceptable in accordance with current applicable procedures.

Telephonic appearances shall be conducted in accordance with current applicable procedures
for telephonic meetings. Accordingly, a Declaration Regarding Administration of Oath and
Confirmation of Identity and Social Security Number form shall be completed by the individual
performing this function and transmitted to the trustee immediately following the meeting
(attachment #1).

Alternatively, if compliance with the procedures set forth above are not possible or practical
under these emergent circumstances, the debtor’s attorney may submit prior to the time of the
scheduled meeting a declaration confirming that: (1) the attorney met with the debtor in-person; and
(2) the attorney examined and verified the debtor's original identification documents and social
security number. In such situations, upon notification by the debtor and/or their counsel that they are
using the alternate procedures, the trustee will administer the oath telephonically at the

commencement of the 341 meeting. (attachment #2).

JONATHAN R. GOLDSMITH, CHAPTER 7
TRUSTEE FOR VINICIUS SOUZA

Dated: May H , 2020

/s/ Jonathan R. Goldsmith, Esq.
JONATHAN R. GOLDSMITH, ESQ.
(BBO No. 548285)

GOLDSMITH, KATZ & ARGENIO, P.C.
1350 Main Street, Suite 1505
Springfield, MA 01103

Tel. (413) 747-0700
